DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 12/07/2021.
Response to Arguments
3. 	Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
[NOTE. Hoyerby et al. ( US Pub 2015/0300413) is a new reference brought in to address Applicant’s arguments, regarding output driver stage]
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. 	Claims 1-7 are rejected under 35 U.S.C 103 as being unpatentable over Laraia (US Pub 2004/0052022), in view of Hoyerby et al. (“Hoyerby”, US Pub 2014/0300413).
Regarding claim 1, Laraia teaches (Fig. 1-3, Para 32, 34-35) a polarity reversal protection arrangement (100) comprising: a transistor circuit (131, Para 32), an amplifier circuit (160, Para 35) and an output driver stage (150, Para 34); a first connection node (101) coupled to a source of the transistor circuit (131S); and a second connection node (111) coupled to a drain of the transistor circuit (131D), wherein an output of the amplifier circuit (160, Para 35) is connected to an input of the output driver stage (150, Para 34) and an output of the output driver stage (150, Para 34) is connected to a gate of the transistor circuit (131G)
However, Laria fails to teach the output driver stage (although shown as resistor, but can be of series/triode-stage transistor) comprises: a first MOSFET; a second MOSFET, wherein a source of the first MOSFET is connected to a drain of the second MOSFET; a first switch connected to a drain of the first MOSFET, and A second switch connected to a source of the second MOSFET.
However, Hoyerby teaches (Fig. 1; Para 29-30) output driver stage (Fig. 1; SW1-SW4) comprises: a first MOSFET (NMOSFET SW2); a second MOSFET (NMOSTFET SW3), wherein a source of the first MOSFET (SW2’s source) is connected to a drain of the second MOSFET (SW3 drain); a first switch (NMOSFET SW1) connected to a drain of the first MOSFET (SW2’s drain), and a second switch (NMOSFET SW4) connected to a source of the second MOSFET (SW3’s source).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Laria taught driver be driven by the amplifier, but to include specific circuit design choice for the driver having series connection path (such as ‘1st switch connecting drain of 1st MOSFET, source of 1st MOSFET connecting drain of 2nd MOSFET, and source of the 2nd MOSFET connecting to a 2nd switch’), as disclosed by Hoyerby, as doing so would have establish a tristate mode within the driver, meaning multiple transistors which have 3-logic states or output modes: high, low or float, and thus preventing degradation of the transistors by making sure their lifetime is not unnecessarily reduced or any damage to the transistor, thus providing a much more stable driving output, as taught by Hoyerby  (Para 32-33 and abstract).
Regarding claim 2, Laraia teaches (Fig. 2B detail embodiment of Fig. 1, Para 39) a switch circuit (281) that is connected to the output driver stage (150 is replaced by 250), wherein the transistor circuit (131 is replaced by 231) is controlled by amplifier (282B) and by the switch circuit (281).
Regarding claim 3, Laraia teaches a node point (101) arranged between the amplifier circuit (amplifier 282B) and the output driver stage (150); and a resistor (140) connected between the node point (one end of 101) and to the first connection node (other end of 140 is connected to amplifier 282B output end, via the gate connection of switch 231) 
Regarding claim 4, Laraia teaches (Fig. 3b is just another embodiment of Fig. 1-2) a charge pump (para 42) that is connected to the output driver stage (150 is replaced is 250), wherein the transistor circuit (131) is designed as an N-MOS transistor.
Regarding claims 5-7, Laraia teaches (Fig. 2D) a monitoring circuit (286, 287) configured to monitor the transistor circuit (231),the amplifier circuit (282D) and the switch circuit (281).
Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-TH 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        5/19/2022



	






	/THIENVU V TRAN/                                                        Supervisory Patent Examiner, Art Unit 2839